Citation Nr: 0320742	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  98-17 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left elbow and hand 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel




INTRODUCTION

The veteran had active duty service from December 1973 to 
February 1974.

This case comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 1997 rating decision rendered 
by the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  VA has since issued regulations consistent 
with this law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a), and 19.9 (2002).  Among other things, the VCAA 
heightens VA's duty to assist and duty to notify claimants of 
the type of evidence needed to substantiate any claims.  For 
the reasons discussed below, the Board finds that the VCAA 
requires further development on VA's part in this case, but 
that the Board is not the appropriate agency to conduct such 
development.  

In February 2003, the Board attempted to procure evidentiary 
development, namely, a VA examination, in compliance with the 
VCAA and pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  The veteran failed to report for the 
scheduled examination.  However, since the time that the 
Board sought further development of evidence, part of the 
regulation that authorizes the Board to develop evidence was 
invalidated by a case recently decided United States Court of 
Appeals for the Federal Circuit.  See Disabled American 
Veterans v. Principi, No. 02-7304 (Fed. Cir. May 1, 2003).  
In view of the Federal Circuit's decision, the Board finds 
that the case should be remanded to the RO to ensure that all 
evidence is properly obtained under the requirements of the 
VCAA.


In addition, upon further review of the record, the Board 
finds that VA should attempt to obtain certain service 
medical records (SMRs) and/or service personnel records to 
ascertain the reason for the veteran's discharge from 
service.  Specifically, the Board observes that the veteran 
served on active duty for only two months, and was discharged 
rather quickly after he suffered an injury to his left upper 
extremity due to a fall from a ladder.  Although the SMRs 
include a statement signed by the veteran saying that he had 
undergone a separation examination 3 days prior to his 
discharge, that separation examination was not associated 
with the SMRs, nor is the reason for such an abbreviated tour 
of duty explained by the record.    

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) and the 
applicable VA regulations (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
found in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 are fully satisfied.  As part 
of the notice required under the new law, 
the RO should inform the veteran that it 
would be helpful for him to identify any 
VA or private medical records not already 
of record that may be relevant to his 
claim.  The RO should also conduct any 
additional development of this case that 
is deemed necessary.

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
attempt to obtain the veteran's 
examination upon separation from service.  
The veteran should also request that the 
NPRC provide a copy of the veteran's 
service personnel records, including any 
such records that explain the nature and 
reason for his discharge from active duty 
service.

3.  If the evidence described above is 
obtained, the RO should consider whether 
an additional VA examination is warranted 
to properly adjudicate the veteran's 
claim.  If the RO is unable to obtain the 
requested evidence, consideration should 
be given as to whether VA's duty to 
assist in obtaining an examination had 
been fulfilled by the Board's February 
2003 examination request, which cites the 
provisions of 38 C.F.R. § 3.655 and 
addresses the situation of when a veteran 
fails to report for a scheduled VA 
examination.   

4.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claims.  If any benefit sought 
is denied, a supplemental statement of 
the case should be issued and the matter 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




